REGISTRATION RIGHTS AGREEMENT
 
THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of the 10th day
of March, 2009, by and among The Saint James Company, Inc., a North Carolina
corporation (the “Company”), and the individuals and entities (each, a
“Shareholder,” and collectively, the “Shareholders”), who have executed this
Agreement and are identified on the signature page hereto as being an original
issuee of shares of Common Stock (as that term is defined below).
 
Recitals
 
WHEREAS, subsequent to each issuance, but as of the date of initial
certification, of certain shares of common stock owned by each undersigned
Shareholder in an amount set forth next to each such Shareholder’s name (the
“Old Shares”), the Company and each such Shareholder was under the good faith
belief that such shares no longer constituted “restricted securities” (as that
term is defined in Rule 144);
 
WHEREAS, as a result of such good faith belief, none of the certificates
representing the Old Shares (collectively, the “Old Share Certificates”) was
initially generated with a restrictive legend affixed thereto or stop-transfer
instructions on the books and records of the Company’s transfer agent;
 
WHEREAS, on or about June of 2008, in connection with advice of counsel, the
Company concluded that the Old shares might still be considered to be restricted
securities, and, upon the Company’s request, each of the Shareholders returned
the Old Share Certificates (or certificates subsequently issued in exchange
therefor) to the Company such that the Company could affix a standard “1933 Act”
restrictive legend thereon and could cause the Company’s transfer agent to place
stop-transfer instructions on its books and records;
 
WHEREAS, in connection with such return and affixing of legends on the Old Share
certificates, the Company committed directly to the Shareholders and indirectly
to their transferees (each, a holder of Registrable Securities; collectively,
the Shareholders and their transferees, the ‘Selling Holders”) that, under
certain circumstances, the Company would file a re-sale registration statement;
 
WHEREAS, in furtherance of such re-sale registration statement commitment by the
Company, the Company hereby agrees to grant certain registration rights in
respect of the Old Shares, as set forth hereinbelow;
 
NOW, THEREFORE, the parties agree as follows:
 
Agreement
 
1.           Registration Rights.  The Company covenants and agrees as follows:
 
1.1           Definitions.  For purposes of this Section 1:
 
(a)           The term “1933 Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
 
(b)           The term “Common Stock” means the common stock, par value $0.001,
of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)           The term “1934 Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
(d)           The term “Filing Deadline” has the meaning set forth in Section
1.3(a) herein.
 
(f)           The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement or
similar document in compliance with the 1933 Act, and the declaration or
ordering of effectiveness of such registration statement or document.
 
(g)           The term “Registrable Securities” means (i) the Old Shares (as
subject to appropriate adjustment for stock splits, stock dividends,
combinations and other recapitalizations after the date hereof (collectively, a
“Recapitalization”)) and (ii) any Common Stock issued as a dividend or other
distribution with respect to, or in exchange for, or in replacement of the
shares referenced in (i) above, excluding in all cases, however, any Registrable
Securities that have been sold by a person publicly, pursuant to the provisions
of Rule 144 without volume or further transfer restrictions, or pursuant to a
registration statement under the 1933 Act covering such Registrable Securities
that has been declared effective by the SEC.
 
(h)           The term “SEC” means the Securities and Exchange Commission or any
successor thereto.
 
1.2           Reserved.
 
1.3           Company Registration.  The Company shall file with the SEC a
Registration Statement on Form S-1 (or, if Form S-1 is not then available to the
Company, on such form of registration statement as is then available to effect a
registration for resale of the Registrable Securities), registering all of the
Registrable Securities for resale not later than 30 calendar days following the
filing by the Company of its Annual Report on Form 10-K for its fiscal year
ended December 31, 2008; provided, however, that, if a transaction (an “8-K
Transaction”) were to occur prior to the filing of such Annual Report, the
occurrence of which would require the Company to file a Current Report on Form
8-K that would contain information that would be required if the Company were
filing a general form for registration of securities on Form 10 under the 1934
Act, reflecting all classes of the Company’s securities subject to the reporting
requirements of Section 13 thereof upon consummation of the transaction, then
the commencement of such 30 calendar-day period shall be deemed to be four
business days following the occurrence of such 8-K Transaction, rather than 30
calendar following the filing of such Annual Report (in either instance, the
“Filing Deadline”).  If Form S-1 is not available at that time, then the Company
will file a registration statement on such form as is then available to effect a
registration of all of the Registrable Securities.
 
1.4           Reserved.
 
1.5           Obligations of the Company.  Whenever required under this Section
1 to effect the registration of any Registrable Securities, the Company, at its
expense, shall, as expeditiously as reasonably possible:
 
(a)           Prepare and file with the SEC a registration statement with
respect to such Registrable Securities and use its reasonable best efforts to
cause such registration statement to become effective and keep such registration
statement effective until the earlier of thirteen months following (i) the
occurrence of such 8-K Transaction or (ii) the declaration of effectiveness of
such Registration Statement, in either event such that, upon the expiration of
such 13-month period, the Selling Holders (unless then are, or in the
immediately preceding 90 days were, affiliates of the Company) will be permitted
to sell the Registrable Securities in accordance with the provisions of Rule 144
(or any such successor Rule adopted by the SEC), without regard to volume
restrictions.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus provided by Company in connection
with such registration statement as may be necessary to comply with the
provisions of the 1933 Act with respect to the disposition of all securities
covered by such registration statement.
 
(c)           Furnish to the Shareholders such numbers of copies of a prospectus
in conformity with the requirements of the 1933 Act, and such other documents as
such Shareholders may reasonably request from time to time in order to
facilitate the disposition of the Registrable Securities owned by them.
 
(d)           Use its best efforts to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such jurisdictions as shall be reasonably requested by the Shareholders;
provided that the Company shall not be required in connection therewith or as a
condition thereto to qualify to do business or to file a general consent to
service of process in any such states or jurisdictions, unless the Company is
already required to qualify to do business or subject to service in such
jurisdiction and except as may be required by the 1933 Act.
 
(e)           Reserved.
 
(f)           Promptly notify each holder of Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the 1933 Act of the happening of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances then existing, and, at
the request of a Selling Holder, prepare and furnish to such Selling Holder a
reasonable number of supplements to, or amendment of, such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such share, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in light of the circumstances
then existing.
 
(g)           Use its reasonable best efforts to cause all such Registrable
Securities registered pursuant hereunder to be listed on each securities
exchange on which similar securities issued by the Company are then listed.
 
(h)           Provide a transfer agent and registrar for all Registrable
Securities registered pursuant hereunder and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration statement.
 
(i)           Reserved.
 
(j)           Make available to each Selling Holder participating in such
registration, upon the request of such Selling Holder a copy of all documents
filed with and all correspondence from or to the SEC in connection with any such
offering other than non-substantive cover letters and the like.
 
 
3

--------------------------------------------------------------------------------

 
 
(k)           Otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the SEC.
 
1.6           Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action with respect to the Registrable
Securities of any Selling Holder that such Selling Holder shall furnish to the
Company such information regarding itself, its affiliates, the Registrable
Securities held by it, and the intended method of disposition of such securities
as shall be required to effect the registration of such Selling Holder’s,
provided such information is timely requested by the Company.
 
1.7           Expenses of Company Registration.  The Company shall bear and pay
all expenses incurred by it in connection with any registration, filing, or
qualification of Registrable Securities with respect to the registrations
pursuant to Section 1.3 for the Selling Holders and compliance with the terms
hereof, including (without limitation) all registration, filing, and
qualification fees, printers and accounting fees relating or apportionable
thereto and the fees and disbursements of counsel for the Company, but excluding
underwriting discounts and commissions relating to the Registrable Securities.
 
1.8           Reserved.
 
1.9           Delay of Registration.  The Selling Holders shall not have any
right to obtain or seek an injunction restraining or otherwise delaying any such
registration as the result of any controversy that might arise with respect to
the interpretation or implementation of this Section 1.
 
1.10           Indemnification.  In respect of the Registrable Securities to be
included in a registration statement under this Section 1:
 
(a)           To the extent permitted by law, the Company will indemnify and
hold harmless the Selling Holders, each officer and director thereof, any
underwriter (as defined in the 1933 Act) of the Selling Holders, and each
person, if any, who controls the Selling Holders or underwriter within the
meaning of the 1933 Act or the 1934 Act, against any losses, claims, damages, or
liabilities (joint or several) to which they may become subject under the 1933
Act, the 1934 Act, or other federal or state law, insofar as such losses,
claims, damages, or liabilities (or actions in respect thereof) arise out of or
are based upon any of the following statements, omissions or violations
(collectively, a “Violation”):  (i) any untrue statement or alleged untrue
statement of a material fact contained in such registration statement, including
any preliminary prospectus or final prospectus contained therein or any
amendments or supplements thereto; (ii) the omission or alleged omission to
state therein a material fact required to be stated therein, or necessary to
make the statements therein not misleading; or (iii) any violation or alleged
violation by the Company of the 1933 Act, the 1934 Act, any state securities
law, or any rule or regulation promulgated under the 1933 Act, the 1934 Act, or
any state securities law; and the Company will pay to the Selling Holders,
underwriter, or controlling person any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this Section 1.10(a) shall not apply to (1) a holder if
he is either an officer or director of the Company at the time of the statement,
omission, or violation (a “Management Shareholder”) unless such Management
Shareholder has sold Registrable Securities included in the registration
statement, (2) amounts paid in settlement of any such loss, claim, damage,
liability, or action if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), or (3) any such
loss, claim, damage, liability, or action to the extent that it arises out of or
is based upon a Violation which occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by such a holder (including each officer and director of a Selling
Holder), underwriter, or controlling person.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           To the extent permitted by law, the Selling Holders will indemnify
and hold harmless the Company, each of its directors, each of its officers who
has signed the registration statement, each person, if any, who controls the
Company within the meaning of the 1933 Act, any underwriter and any controlling
person of any such underwriter, against any losses, claims, damages, or
liabilities (joint or several) to which any of the foregoing persons may become
subject, under the 1933 Act, the 1934 Act, or other federal or state law,
insofar as such losses, claims, damages, or liabilities (or actions in respect
thereto) arise out of or are based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished by the Selling Holders, or by
an officer or director of the Selling Holders expressly for use in connection
with such registration; and the Selling Holders will pay any legal or other
expenses reasonably incurred by any person intended to be indemnified pursuant
to this Section 1.10(b) in connection with investigating or defending any such
loss, claim, damage, liability, or action; provided, however, that the indemnity
agreement contained in this Section 1.10(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability, or action if such
settlement is effected without the consent of the Shareholder, which consent
shall not be unreasonably withheld; provided, further, that in no event shall
any indemnity under this Section 1.10(b) exceed the gross proceeds from the
offering received by the Selling Holders, net of underwriters’ commissions and
discounts.
 
(c)           Promptly after obtaining actual knowledge of any third-party claim
or action as to which it may seek indemnification under this Section 1.10, an
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 1.10, deliver to the indemnifying party a
written notice thereof and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume the defense
thereof with counsel mutually satisfactory to the parties; provided, however,
that an indemnified party (together with all other indemnified parties which may
be represented without conflict by one counsel) shall have the right to retain
one separate counsel, with the fees and expenses to be paid by the indemnifying
party, if representation of such indemnified party by the counsel retained by
the indemnifying party would be inappropriate due to actual or potential
differing interests between such indemnified party and any other party
represented by such counsel in such proceeding.  The failure to deliver written
notice to the indemnifying party within a reasonable time of the commencement of
any such action shall relieve such indemnifying party of any liability to the
indemnified party under this Section 1.10, if, and to the extent that, such
failure is prejudicial to such indemnifying party’s ability to defend such
action, but the omission so to deliver written notice to the indemnifying party
will not relieve it of any liability that it may have to any indemnified party
otherwise than under this Section 1.10.
 
(d)           If the indemnification provided for in this Section 1.10 is held
by a court of competent jurisdiction to be unavailable to an indemnified party
with respect to any loss, liability, claim, damage, or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party hereunder, shall contribute to the amount paid or payable by such
indemnified party as a result of such loss, liability, claim, damage, or expense
(including, without limitation, legal and other expenses incurred by such
indemnified party in investigating or defending any such action or claim) in
such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other in
connection with the statements or omissions that resulted in such loss,
liability, claim, damage, or expense as well as any other relevant equitable
considerations.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information, and opportunity to correct or prevent such
statement or omission.  Notwithstanding the provisions of this Section 1.10, the
Selling Holders shall not be required to contribute any amount or make any other
payments under this Agreement, which in the aggregate, exceed the net proceeds
received by the Selling Holders from the offering covered by the applicable
registration statement.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Notwithstanding the foregoing, to the extent that the provisions
on indemnification and contribution contained in the underwriting agreement
entered into in connection with the underwritten public offering are in conflict
with the foregoing provisions, the provisions in the underwriting agreement
shall control.
 
(f)           The obligations of the Company, the Shareholders, and the Selling
Holders under this Section 1.10 shall survive the completion of any offering of
the Registrable Securities in a registration statement under this Section 1, and
otherwise.
 
2.           Miscellaneous.
 
2.1           Successors and Assigns.  Except as otherwise provided herein, the
terms and conditions of this Agreement shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties (including
transferees of any shares of the Registrable Securities).  Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.  For the benefit of each of the
respective successors and assigns of the parties (including transferees of any
shares of the Registrable Securities) and any subsequent successors, assigns,
and transferees, each undersigned Shareholder represents and warrants to each
other Shareholder and to the Company that such Shareholder is, as of the date
hereof, and for the immediately preceding 90-day period was, not an affiliate or
representative of the Company and covenants that, within 90 days of any further
assignment or transfer of any shares of the Registrable Securities, such
Shareholder shall not become an affiliate or representative of the Company.
 
2.2           Governing Law.  This Agreement shall be governed by and construed
under the laws of the State of New York as applied to agreements among New York
residents entered into and to be performed entirely within New York.
 
2.3           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
2.4           Titles and Subtitles.  The titles and subtitles used in this
Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement.
 
2.5           Notices. Any notice required or permitted under this Agreement
shall be given in writing and shall be deemed effectively given upon personal
delivery to the party to be notified or by telex or confirmed facsimile, or one
delivery day after deposit with a recognized overnight express delivery service
or courier (for FedEx Express Overnight or equivalent delivery to and from an
address within the United States of America) or three delivery days after
deposit with a recognized overnight express delivery service or courier (for
FedEx Express International Priority or equivalent delivery to and from an
address outside the United States of America), and addressed to the party to be
notified at the address indicated for such party below, or at such other address
as such party may designate by ten days’ advance written notice to the other
party:
 
 
6

--------------------------------------------------------------------------------

 
 
(a)           If to the Company:
 
The Saint James Company
Attention:  Chief Executive Officer
Broadway Plaza, 520 Broadway, Suite 350
Santa Monica, California 90401
Fax number:  818-880-4140
 
with a copy to:
 
(which shall not constitute notice)
 
Baker & Hostetler LLP
Attention:  Randolf W. Katz
600 Anton Blvd., Suite 900
Costa Mesa, California 92626
Fax number:  714-966-8802

 
(b)           If to a Shareholder:
 
See signature page to this Agreement
 
or to such other person or address as any party shall specify by notice in
writing to each of the other parties.  All such notices, requests, demands,
waivers, and communications shall be deemed to have been received on the date of
delivery if the date of transmission is electronically endorsed automatically on
the media or evidenced by courier service documentation.  If notice is mailed or
transmitted in a manner in which date of delivery cannot be ascertained from the
media used or courier service records, notice shall be deemed given on the fifth
business day after the mailing or other transmission or delivery thereof.  A
notice of a change of address shall be effective only upon receipt.
 
2.6           Expenses.  If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs, and necessary disbursements in
addition to any other relief to which such party may be entitled.
 
2.7           Amendments and Waivers.  Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only
with the written consent of the Company and the Selling Holders or Shareholders
of the Registrable Securities then outstanding, as applicable.  Any amendment or
waiver effected in accordance with this Section 2.7 shall be binding upon each
Selling Holder and the Company; provided that, without the consent of the
Company and all Shareholders and Selling Holders, no amendment to this Agreement
may be made that (i) modifies this Section 2.7, or (ii) would affect the
Shareholders or Selling Holders in a disproportionate manner (other than any
disproportionate results that are due to a difference in the relative stock
ownership in the Company).
 
 
7

--------------------------------------------------------------------------------

 
 
2.8           Severability.  If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision shall be excluded
from this Agreement and the balance of the Agreement shall be interpreted as if
such provision were so excluded and shall be enforceable in accordance with its
terms.
 
2.9           Aggregation of Stock.  All shares of Registrable Securities held
or acquired by affiliated entities or persons shall be aggregated together for
the purpose of determining the availability of any rights under this Agreement.
 
2.10           Entire Agreement.  This Agreement constitutes the full and entire
understanding and agreement between the parties regarding the matters set forth
herein.  Except as otherwise expressly provided herein, the provisions hereof
shall inure to the benefit of, and be binding upon the successors, assigns,
heirs, executors, and administrators of the parties hereto.
 
2.11           Further Assurances.  At any time, and from time to time, each
party will execute such additional instruments and take such action as may be
reasonably requested by any other party to carry out the intent and purposes of
this Agreement.
 
2.12           Arbitration.  Any dispute, controversy, or claim arising out of
or relating to this Agreement or the Registrable Securities will be resolved by
binding arbitration before a retired judge at JAMS in New York City, New
York.  Any interim or final arbitration award by be enforced by any court of
competent jurisdiction.
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.
 

THE SAINT JAMES COMPANY                   By:     
  
     
Name:
   
     
Title:
  
   
 
 

  
SHAREHOLDERS:
 
 
    
           
[name]  
   
[street]
                             One million shares of Common Stock      
[city, state, postal code, country]
                                  
[facsimile number]
                              [name]      
[street]
                             One million shares of Common Stock       
[city, state, postal code, country]
                                  
[facsimile number]
 



                                                                                                 
 
9

--------------------------------------------------------------------------------

 
                                                                                              
 
 
                                                                                             
 
 


 
 